TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 13, 2014



                                       NO. 03-12-00084-CV


                          State Office of Risk Management, Appellant

                                                  v.

                                    Linda L. Ribble, Appellee




            APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
            AFFIRMED IN PART; REVERSED AND RENDERED IN PART --
                         OPINION BY JUSTICE ROSE




This is an appeal from the order signed by the trial court on January 17, 2012. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the trial

court’s order. Therefore, the Court reverses the trial court’s order denying State Office of Risk

Management’s plea to the jurisdiction in response to Linda L. Ribble’s counterclaim and renders

judgment dismissing Ribble’s attorney’s fee claims for want of subject-matter jurisdiction. We

affirm the trial court’s order denying the motion for judgment notwithstanding the verdict. The

appellee shall pay all costs relating to this appeal, both in this Court and the court below.